CHASE, Circuit Judge
(dissenting in part).
I agree that claim 13 of the separating end patent, No. 1,813,433, is valid, and that the defendant has infringed.
I also agree that claim 10 of patent No. 1,661,144 is invalid. But I cannot agree that the limitation to “deformed wing material” in claim 7 is enough to ‘make that a valid claim. This Sundback slider is just another of many good sliders. It will do only what is done by other sliders used with this type of fastener; nor will it do that differently or better. It is simply made by the old process of coining and so made cheaply. The phrase “deformed wing material” has no magic in it. There must always be some metal flow in any coining process. Unless that takes place, nothing is coined.
A slider consists of its wings, however reinforced or shaped, and the neck. Each wing and the neck must all be stiff enough to resist disabling distortion in use. As the neck is smaller than the wings and is not only required to resist equal strains but often greater (as when the force exerted on the wings is increased at the neck by such leverage action as the wings themselves supply), the obvious way to coin a slider with the essential attributes would be to so construct the dies that excess metal in the wings would flow under pressure to the parts to be strengthened. That is all the patentee did. Making metal flow under pressure by means' of dies shaped to produce the desired slider does not differ in any essential from making metal flow between dies to produce a coin or ' anything else capable of being so manufactured. It does not involve inventive thought in this day and age. It is one of the oldest' processes of manufacture known. To limit “an internal reinforcing connection” to one made from “deformed wing material” is but to limit the reinforcement to the only means available in the coining process. The limitation is not one of choice, but inherent; and for the purpose of making the claim; valid is as futile as though the phrase had been “deformed slider material.” The result is the same as though there had been in words, as there was in fact, no limitation not imposed by necessity.
I would hold claim 7 invalid,